UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

FEIN, SUCH, KAHN & SHEPARD, P.C.
Counsellors at Law
7 Century Drive - Suite 201
Parsippany, New Jersey 07054
(973) 538-9300
Attorneys for Secured Creditor
SELECT PORTFOLIO SERVICING, INC., as
servicer for U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE
STRUCTURED ASSET INVESTMENT LOAN TRUST
MORTGAGE PASS-THROUGH CERTIFICATES,               Case No.: 19-18908 ABA
SERIES 2005-2
R.A. LEBRON, ESQ.                                 Adv. No.:
SPS1673
bankruptcy@feinsuch.com                           Chapter: 13
In Re:                                            Hearing Date: August 6, 2019
JOHN KEMP                                         Judge: Hon. Andrew B. Altenburg,
                                                  Jr.
      Debtor(s).
                                                  NOTICE OF MOTION TO VACATE
                                                  AUTOMATIC STAY PURSUANT TO 11
                                                  U.S.C. 362(d)(1) AND TO OBTAIN
                                                  PROSPECTIVE/IN-REM RELIEF UNDER
                                                  11 U.S.C. 362(d)(4)(B) AND IF
                                                  NECESSARY, TO REOPEN/REINSTATE
                                                  CASE SO THAT SAID MOTION MAY BE
                                                  HEARD

TO:   ISABEL C. BALBOA
      CHAPTER 13 STANDING TRUSTEE
      CHERRY TREE CORPORATE CENTER
      535 ROUTE 38 - SUITE 580
      CHERRY HILL, NJ 08002
      Trustee in Bankruptcy

      JOHN KEMP
      1316 KINGS HIGHWAY
      HADDON HEIGHTS, NJ 08035
      Pro Se Debtor(s)
     SIR and MADAM:

     PLEASE TAKE NOTICE that the undersigned attorney for the

Secured Creditor, SELECT PORTFOLIO SERVICING, INC., as servicer

for U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE STRUCTURED

ASSET INVESTMENT LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES,

SERIES 2005-2, shall move before the United States Bankruptcy

Judge Hon. Andrew B. Altenburg, Jr., 401 Market Street, 2nd Floor

Camden, New Jersey 08101 on, the 6th day of August, 2018, at

10:00 a.m., or as soon thereafter as counsel may be heard, for

the following relief:

     A.   For an Order Vacating the Automatic Stay and providing

for Prospective/In-Rem Relief pursuant to 11 U.S.C. 362 (d)(1)

and 11 U.S.C. 362 (d)(4)(B), with respect to real property

located at 120 CHESTNUT ST, AUDUBON, NJ 08106-1510 and allowing

SELECT PORTFOLIO SERVICING, INC., as servicer for U.S. BANK

NATIONAL ASSOCIATION, AS TRUSTEE FOR THE STRUCTURED ASSET

INVESTMENT LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES

2005-2, to continue with its foreclosure action.   Movant will

also seek to reinstate or reopen this matter, if necessary,

should the matter be dismissed or closed prior to the hearing of

this motion; and

     B.   For such other relief as is just including a waiver of

Fed. R. Bankr. P. 4001(a)(3).

     STATEMENT OF NON-NECESSITY OF BRIEF: The Movant certifies

pursuant to D.N.J. LBR 9013-2 that the within motion involves
common questions of law and fact and does not involve complex or

novel issues such as to require the submission of a legal brief.

     PLEASE TAKE FURTHER NOTICE that in support of this Motion,

counsel will rely upon the Affidavit or Certification of Secured

Creditor.



Dated: 06/03/2019
                              FEIN, SUCH, KAHN & SHEPARD, P.C.
                              Attorneys for Secured Creditor

                              /s/ R.A. Lebron, Esq.
                              R.A. LEBRON, ESQ.
